DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (US Pre Grant Publication No. 2015/0341156 A1) in view of Ouchi, et al. (US Pre Grant Publication No. 2014/0247796 A1). 

Regarding claims 6 and 16, Yang discloses a base station of a mobile communication system, the base station comprising a transceiver (paragraph 0263) configured to transmit and to receive data 

a. transmitting, to a terminal, control information including a channel state information (CSI) request; and (The system of Yang discloses the UE may receive and the base station may transmit a request for an aperiodic CSI [paragraph 0071 – “Aperiodic CSI (aperiodic CSI (a-CSI)) transmitted at the request of an eNB is transmitted on a PUSCH”; see also 0067, 0147 – Pcell aperiodic CSI requests are sent back via the same cell]. The request, like all transmissions of the base station, is sent using subframes, with a subframe containing the aperiodic CSI request comprising the first subframe [fig. 4]. Finally, Yang discloses that a first cell is configured with an aperiodic CSI [paragraph 0149].)

b. if a transmission timing of a report of aperiodic CSI for a first cell in response to the CSI request overlaps a transmission timing of a report of periodic CSI for a second cell and the first cell belongs to a cell group different from the second cell, receiving, from the terminal, aperiodic CSI for the first cell on a second subframe of the first cell in response to the CSI request and the terminal transmitting periodic CSI for the second cell on a third subframe of the second cell, wherein the third subframe of the second cell corresponds to the second subframe of the first cell (Yang, in paragraph 0149, discloses that the aperiodic CSI of the first cell and the periodic CSI of the second cell are transmitted at the same time/overlap. Yang further discloses that the transmissions of the UE, including the periodic and aperiodic CSI are sent in PUCCH subframes such that if the aperiodic and periodic CSI overlap in time they also overlap/correspond in a second and third subframe [paragraph 0148]. Finally, Yang discloses that the first cell and 

Yang fails to disclose the first and second cell are both associated with the same base station such that the base station receives the transmitted periodic CSI for the second cell. In the same field of endeavor, Ouchi discloses disclose the first and second cell are both associated with the same base station such that the base station receives the transmitted periodic CSI for the second cell. (Ouchi discloses that a single base station can project multiple cells in different cell groups via the use of transmission reception points/remote radio heads [RRH] [paragraphs 0367-0368].)
Therefore, since the system of Ouchi discloses the use of a RRH in place of a second base station for creating a cell in one or more different cell groups, it would have been obvious to a person of ordinary skill in the art to combine the RRH of Ouchi with the system of Yang by replacing the second base station of Yang serving the second cell with a RRH of the first base station such that the first base station receives all transmissions to the second cell via the RRH. The motive to combine is to allow the use of RRHs to improve cell density without needing additional base stations to lower costs.
Regarding claims 10 and 20, Yang discloses transmitting, to the terminal, first downlink data on a cell of a first cell group to which the first cell belongs, transmitting, to the terminal using a second base station, second downlink data on a cell of a second cell group to which the second cell belongs and receiving, from the terminal, a first feedback corresponding to the first downlink data on a PUCCH of the first cell group and receiving, from the terminal, at a second base station a second feedback corresponding to the second downlink data on a PUCCH of the second cell group, if the first cell group and the second cell group are different cell group. (Yang discloses receiving downlink data on the PDSCH of the various cells/cell groups [which would include the first and second cell and cell group][paragraph 0057]. Yang further discloses that the ACK/NACK "A/N" [i.e. the first and second feedbacks] responses 
Yang fails to disclose the first and second cell are both associated with the same base station such that the base station transmits the second downlink data and receives a second feedback. In the same field of endeavor, Ouchi discloses disclose the first and second cell are both associated with the same base station such that the base station transmits the second downlink data and receives a second feedback. (Ouchi discloses that a single base station can project multiple cells in different cell groups via the use of transmission reception points/remote radio heads [RRH] [paragraphs 0367-0368].)
Therefore, since the system of Ouchi discloses the use of a RRH in place of a second base station for creating a cell in one or more different cell groups, it would have been obvious to a person of ordinary skill in the art to combine the RRH of Ouchi with the system of Yang by replacing the second base station of Yang serving the second cell with a RRH of the first base station such that the first base station receives all transmissions to the second cell via the RRH and sends all transmissions of the second cell via the RRH. The motive to combine is to allow the use of RRHs to improve cell density without needing additional base stations to lower costs.

Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (US Pre Grant Publication No. 2015/0341156 A1) in view of Ouchi, et al. (US Pre Grant Publication No. 2014/0247796 A1) as applied to claims 6 and 16 and further in view of Nogami, et al. (US Pre Grant Publication No. 2016/0157223 A1).

Regarding claims 7 and 17, Yang as modified by Ouchi fails to disclose if the transmission timing of the report of the aperiodic CSI for the first cell overlaps the transmission timing of the report of the periodic CSI for the second cell and the first cell belongs to a cell group same as the second cell, receiving, from the terminal, via the transceiver, only the aperiodic CSI for the first cell on the second subframe of the first cell. In the same field of endeavor, Nogami discloses disclose if the transmission timing of the report of the aperiodic CSI for the first cell overlaps the transmission timing of the report of the periodic CSI for the second cell and the first cell belongs to a cell group same as the second cell, receiving, from the terminal, via the transceiver, only the aperiodic CSI for the first cell on the second subframe of the first cell. (The system of Nogami discloses that when a periodic and aperiodic CSI are both attempted to be transmitted by the UE to be received at the base station in a single cell group/connectivity group only the aperiodic CSI is transmitted and received at the base station [paragraph 0119; note also paragraph 0015 – a connectivity group is the same as a cell group as the described cell groups are later referred to as connectivity groups in the spec].)
Therefore, since Nogami discloses periodic CSI dropping within a cell group, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the periodic CSI dropping of Nogami with the system of Yang as modified by Ouchi by not transmitting both the aperiodic CSI and the periodic CSI of the respective first and second cell of Yang as modified by Dinan when the CSIs overlap and the first and second cell are in the same cell group and instead transmitting only the aperiodic CSI to be received at the base station, as taught by Nogami. The motive to combine is to allow proper reception of one of the CSIs by not transmitting both when they will use the same resources because the CSIs are transmissions in the same cell group.
Regarding claims 8 and 18, Yang as modified by Ouchi fails to the CSI request is not transmitted on the first subframe of other cells except for the first cell in a first cell group to which the first cell belongs. In the same field of endeavor, Nogami discloses the CSI request is not transmitted on the first Nogami discloses that a base station may transmit an aperiodic CSI request in the uplink grant in the PDCCH of the first cell [i.e. the first subframe of the first cell] [paragraph 0134] and further discloses that the system may request a CSI of any cell and/or group, which includes a scenario where a CSI is only requested for the first cell in the first cell group such that it is not received on the first subframe of other cells [paragraphs 0134-0136].)
Therefore, since the system of Nogami discloses single cell CSI requests, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the single cell CSI requests of Nogami with the system of Yang as modified by Ouchi by having the first cell transmit a request of a CSI via the first subframe/PDCCH of the first cell and to not request a CSI for any other cells such that the CSI request is only received on the first subframe of the first cell in the first cell group. The motive to combine is to allow a CSI request only for the first cell when only that cell needs to be measured to reduce overhead from making needless CSI requests.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (US Pre Grant Publication No. 2015/0341156 A1) in view of Dinan, et al. (US Pre Grant Publication No. 2013/0279434 A1) as applied to claims 6 and 16 and further in view of Seo, et al. (US Pre Grant Publication No. 2013/0258992 A1).

	Regarding claims 9 and 19, Yang as modified by Dinan fails to disclose transmission power for a physical uplink control channel (PUCCH) of a first cell group to which the first cell belongs is identified based on a number of information bit for CSI corresponding to the first cell group. (note that this is language of intended use and is without weight in the apparatus claim, as it is directed to elements performed by the UE) In the same field of endeavor, Seo discloses transmission power for a physical 
Therefore, since the system of Seo discloses a bit dependent transmission power, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the bit dependent transmission power of Seo with the system of Yang as modified by Dinan by varying the power of the PUCCH transmitted in the first cell group to which the first cell belongs based on the number of bits in the CSI. The motive to combine is to reduce signaling overhead by using CSI bits to also signal power levels for PDCCH transmission.



Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 9/8/2021, with respect to the rejection of claims 1-5 and 11-15 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn with respect to these claims.

Applicant further argues that claims 6-10 and 16-20 are allowable for the same reasons as independent claims 1 and 11 (Applicant’s Arguments and Remarks, pages 15-15). The Examiner disagrees. 
With respect to claims 1 and 11, Applicant successfully argues that the system of Yang and Dinan fail to disclose that “in response to identifying that the first cell belongs to a cell group different from the second cell” performing the sending of the aperiodic and periodic CST on the second and third subframe is not taught by Yang as Yang only discloses that the UE may send overlapping periodic and aperiodic CSI on different PUCCH transmissions to different cells (pages 8-11). The Examiner agrees with this statement and notes that claim 1 requires the UE acts “in response to identifying that the first cell Yang still renders obvious the teachings of claims 6 and 16, as, from the perspective of the base station, the base station just receives the aperiodic and periodic CSI on the second and third subframe when the first cell belongs to a cell group different from the second cell, which is taught by Dinan when the overlapping aperiodic and periodic CSI are transmitted on the different PUCCHs (see claims 6 and 16, supra for further details). Therefore, Applicant’s Arguments have been considered and are not persuasive.
Applicant further argues that Yang fails to disclose “identifying whether the first cell belongs to a cell group same as the second cell” and “in case” the identification is made performing the transmission (pages 11-13). Once again, this element is performed at the UE and is not present in claims 6 and 16, which are directed to the base station. Therefore, Applicant’s Arguments have been considered and are not persuasive.
Applicant further argues claim 1 suggests performing a periodic CSI report and an aperiodic CSI report for respective cell groups in response to identifying that the periodic CSI report and the aperiodic CSI report are CSI reports for different cell groups; whereas Yang merely discloses that according to whether a parameter indicating whether simultaneous PUCCH transmission is permitted is set to ON or OFF, either simultaneous transmission of multiple PUCCH or only transmission of a single PUCCH is permitted (page 13). Once again, this element is performed at the UE and is not present in claims 6 and 16, which are directed to the base station. Therefore, Applicant’s Arguments have been considered and are not persuasive.
Applicant further argues Yang discloses configuring whether to permit simultaneous transmission of periodic and aperiodic CSI reports on different cells. However, Yang does not disclose Yang teaches different cell groups  (paragraphs 0145-0150; see, for example, paragraph 0145 – “For example, as shown in FIG. 19, an inter-site CA situation in which a PCell (e.g., CC1) (group) and an SCell (e.g., CC2) (group) aggregated for one UE are respectively managed by eNB-1 and eNB-2 is assumed”) Therefore, Applicant’s Arguments have been considered and are not persuasive.
Applicant further argues, Dinan does not disclose identifying that the PRACH is transmitted at the same timing as the SRS, PUSCH, and/or PUCCH signal, as the amended claims resolves the problem of an overlap of transmission timings, whereas Dinan merely discloses omitting the transmission of an SRS, PUSCH, and/or PUCCH signals if a cell group in which a PRACH is transmitted is identical to a cell group in which SRS, PUSCH, and/or PUCCH signals are transmitted and if the periodic CSI report on the first cell and the aperiodic CSI report on the second cell do not overlap in time, both the periodic and aperiodic CSI reports are transmitted even if the first and second cells belong to the same cell group. The examiner notes that identifying an overlap occurs in the UE and is therefore not reflected in the base station of claims 6 and 16. Furthermore, to the extent that DInan only discloses omission of transmission if the overlap is in the same cell group, the examiner agrees but notes this ignores the contribution of Yang which additionally teaches what occurs if the transmissions are in a different cell group. Therefore, Applicant’s Arguments have been considered and are not persuasive.

A note about Double Patenting

Applicant’s previously filed arguments, see Applicant’s Arguments and Remarks, filed 3/4/2021, with respect to the rejection of the claims under double patenting have been fully considered and are persuasive (See Applicant’s Arguments and Remarks filed 3/4/2021, pages 8-9).  The previous double patenting rejection has been withdrawn. That is, looking at the now claimed subject matter, the operation of claim 1 of 10,615,927 is now entirely different from that of amended claim 1. These difference leave virtually no common subject matter between the claims such that the modification of claim 1 of 927 to render obvious the claims of claim 1 in the present application based on the prior art of record would be beyond the skill of a person of ordinary skill in the art at the time of the invention, as it would change the fundamental principal of operation of claim 1 of 927 and would constitute hindsight reconstruction of the claims. It is further noted that no double patenting rejection has been made with regard to any of the other independent claims for the same reasons as stated with respect to independent claim 1.


Allowable Subject Matter

Claims 1-5 and 11-15 are allowed.


Conclusion

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466